Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 11, 2022

                                      No. 04-22-00053-CR

                                  Santiago RODRIGUEZ Jr.,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 18-0863-CR-C
                         Honorable Daniel H. Mills, Judge Presiding


                                         ORDER
        In this appeal, Appellant’s court-appointed counsel filed an Anders brief and notified
Appellant of his right to file a pro se brief. Thereafter, the State waived its right to file a
response to the Anders brief. See Anders v. California, 386 U.S. 738, 744 (1967). On August
10, 2022, Appellant Santiago Rodriguez Jr., an indigent inmate, moved this court for a free copy
of the appellate record. See TEX. R. APP. P. 20.2.
       Appellant’s motion for a free copy of the appellate record is GRANTED.
       We direct the clerk of this court to provide Appellant with a printed copy of the appellate
record—the clerk’s and reporter’s records—at no cost to Appellant. See id.; Newman v. State,
937 S.W.2d 1, 3 (Tex. Crim. App. 1996) (“[T]he trial court has a duty to provide an indigent
defendant with an adequate record on appeal.”).
       The appellate record is to be mailed to Appellant at the following address:
               Santiago Rodriguez Jr.
               TDCJ Number 02380587
               TCDJ-ID, Ellis Unit
               1697 FM 980
               Huntsville, TX 77343
       Appellant’s pro se brief is due on September 9, 2022. See TEX. R. APP. P. 38.6(a).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court